        Case 1:20-cv-00072-SKC Document 1-2 Filed 01/09/20 USDC Colorado Page 1 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       District
                                                 __________     of Colorado
                                                             District of __________

                                                                  )
            DAVID KATT, on behalf of himself                      )
             and all others similarly situated                    )
                                                                  )
                            Plaintiff(s)                          )
                                                                         Civil Action No. 1:20-cv-72
                                                                  )
                                v.
                                                                  )
                                                                  )
                      DK-GA, INC.
                    TMK BEAUTY
                   BANK
                    AMERISLEEP,LLC
                        OF THE WEST
                                LLC                               )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       DK-GA,
                                        TMK BEAUTY
                                       BANK     INC.
                                               OF  THE LLC
                                                        WEST
                                        AMERISLEEP,
                                       C/O               LLC
                                            DEREK FRIEDMAN
                                        C/O CT
                                       C/O   Kathryn  Murray Dickinson
                                                 CORPORATION        SYSTEM
                                        C/OMAPLEHURST
                                       217   Firas Kittaneh DRIVE,
                                        3720
                                       818    E
                                            WEST
                                       HIGHLANDS 1st Ave, Unit
                                                     SEVENTH
                                                      RANCH,   E,
                                                                CO 80126 SUITE 930
                                                                STREET,
                                        7167 E Rancho     Vista Drive
                                        Denver,
                                       LOS        CO 80206
                                             ANGELES,     CA  90017
                                        Suite 137
                                        Scottsdale, AZ 85251

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Marcus & Zelman, LLC
                                       701 Cookman Avenue, Suite 300
                                       Asbury Park, New Jersey 07712




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
         Case 1:20-cv-00072-SKC Document 1-2 Filed 01/09/20 USDC Colorado Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:20-cv-72

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
